Title: From George Washington to George Weedon, 20 September 1781
From: Washington, George
To: Weedon, George


                  
                     Dear Sir
                     In James River 20th Septr 1781.
                  
                  The Duke de Lauzun Comandr of the Legion of his own Name, will have the Honor to deliver you this—He is an officer of Rank & long standing in the Service of his most Christian Majesty—a Brigadier General in the Army now under Comand of the Count de Rochambeau.
                  You will be pleased to shew him all that Respect & Attention, that his Rank & Services justly demand.  I am Dear Sir Your most Hble Servt
                  
                     Go: Washington
                  
               